Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000964
                                                       20-JAN-2016
                                                       12:49 PM



                          SCPW-15-0000964

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                CHRISTOPHER GRINDLING, Petitioner,

                                vs.

 THE CIRCUIT COURT OF THE SECOND CIRCUIT OF THE STATE OF HAWAI#I
                and STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING
     (CR. NOS. 15-1-0347(2), 15-1-0564(4), and 15-1-0968(3))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Christopher

Grindling’s petition for a writ of mandamus, filed on December

30, 2015, and the record, it appears that Petitioner fails to

demonstrate that he has a clear and indisputable right to the

requested relief or that he lacks alternative means to seek

relief.   Petitioner, therefore, is not entitled to the requested

writ of mandamus.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for a writ mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, January 20, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                     2